 1                                UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                  ***
 4    ALLEN GLASGOW,                                      Case No. 2:18-cv-01290-APG-VCF
 5                            Plaintiff,
                                                          ORDER FOR STIPULATION OF
 6          v.                                            DIMISSAL OR STATUS REPORT
 7    WELLS FARGO HOME MORTGAGE., et
      al.,
 8
                              Defendants.
 9

10          On December 6, 2018, the plaintiff advised the Court that he had reached a settlement

11   with defendant Wells Fargo Home Mortgage and requested 60 days to finalize settlement. ECF

12   No. 52. More than 60 days have passed without a stipulation to dismiss being filed.

13          IT IS THEREFORE ORDERED that plaintiff Timothy Farmer and defendant Wells Fargo

14   Home Mortgage shall file a stipulation of dismissal or a status report regarding settlement on or

15   before March 22, 2019.

16          DATED this 5th day of March, 2019.

17

18                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
